In .this petition for a writ of mandamus, the Broward County and Lee County classes of homeowners and their attorneys seek to invalidate Governor Scott’s line-item veto of two specific appropriations to pay judgments awarded in compensation for' trees that were destroyed as part of the citrus canker eradication program. The Petitioners allege that there is an immedi*1001ate need for this Court to resolve the issue because the Fiscal Year 2017-18 General Appropriations Act will go into effect on July 1, 2017; and, absent an immediate decision by this Court, the State will argue that no. appropriated funds exist with which to pay and satisfy the constitutional takings judgments.
The judgments are final, but the Lee County and Broward County classes are currently in their respective circuit courts seeking writs of mandamus to compel payment or, in the alternative, declarations that sections 11.066(3) and (4), Florida Statutes (2016), are unconstitutional as applied. Section 11.066(3) requires “an appropriation made by law” for compelling payment of judgments against the State or its agencies, while section 11.066(4) provides that the lack of an “appropriation made by law to pay the judgment” is a defense to a writ of mandamus. Because the Governor’s constitutional line-item veto authority at issue in this case is a part of the process that results in “an appropriation made by law,” we hereby dismiss this petition without prejudice to seek redress in the pending circuit court actions. See Abdool v. Bondi, 141 So.3d 629, 537 (Fla. 2014) (“Ordinarily, the constitutionality of a legislative act should be challenged by filing an action for declaratory judgment in circuit court”).
The Petitioners do not' provide any support for an immediate need for this Court to resolve the issue. Nothing about the start of the new fiscal year prevents the respective circuit courts from issuing the relief requested, if those courts determine that relief is commanded by the facts and law.
LABARGA, C.J., and PARIENTE, CANADY, POLSTON, and LAWSON, JJ., concur.
PARIENTE, J., concurs with an opinion, in which QUINCE, J., concurs. LEWIS, J., dissents with an opinion.